FILED
                             NOT FOR PUBLICATION                             OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BILLY TAYLOR,                                     No. 09-16766

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01984-DGC

  v.
                                                  MEMORANDUM *
HORIZON DISTRIBUTORS, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted September 22, 2010 **


Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       Horizon Distributors, Inc. (“Horizon”) presented evidence showing a

legitimate, nondiscriminatory reason for its decision to rescind its conditional offer



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                   09-16766
of employment to Billy Taylor (“Taylor”), who failed to present evidence creating

a genuine issue of material fact as to whether or not this reason was pretextual. See

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002)

(circumstantial evidence of pretext must be both specific and substantial); see also

Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270-71 (9th Cir. 1996) (where

same actor who offers plaintiff employment terminates it within a short time span

“a strong inference arises that there was no discriminatory motive”).

      The district court did not abuse its discretion by denying Taylor’s motion for

reconsideration because he failed to present a showing of “manifest error or a

showing of new facts or legal authority that could not have been brought to [the

district court’s] attention earlier with reasonable diligence.” D. Ariz. Civ. R.

7.2(g)(1).

      The district court permitted Taylor extensive discovery and did not abuse its

discretion by denying his requests for further discovery of marginal relevance. See

Cornwell v. Electra Central Credit Union, 439 F.3d 1018, 1027 (9th Cir. 2006)

(“District courts have wide latitude in controlling discovery and their rulings will

not be overturned in the absence of a clear abuse of discretion.”) (citations, internal

quotation marks and brackets omitted); Maljack Productions, Inc. v. GoodTimes

Home Video Corp., 81 F.3d 881, 888 (9th Cir. 1996) (no abuse of discretion to


                                           2                                       09-16766
deny discovery regarding facts that, even if established, would not preclude

summary judgment, nor to deny further discovery that party believed may exist).

      The district court did not abuse its discretion by denying Taylor’s motions

for sanctions. See Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819

(9th Cir. 2009) (setting forth standard of review).

      The district court did not abuse its discretion by striking Taylor’s surreply.

See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (district courts

have inherent power to control their dockets, and their decisions to that end are

reviewed for an abuse of discretion).

      AFFIRMED.




                                          3                                     09-16766